DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1 - 19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kishi (US 2012/0143353) in view of Jinno (US 2011/0245844) in further view of Anvari et al (US 2011/0015649), teaches a medical observation device comprising: an imager to photograph an image of an operation site; a holder to be coupled with the imager and that includes rotary shafts which are operable with at least six degrees of freedom, wherein, among the rotary shafts, at least two of the rotary shafts are motorized shafts; and processing circuitry configured to control driving of the motorized shafts based on states of the rotary shafts such that the imager photographs an observation target and continues to photograph a same observation target through and after a movement of the imager to a different position.  However, the closest prior art does not wherein the motorized shafts include a first rotary shaft which is orthogonal to an optical axis of the imager and a second rotary shaft which is orthogonal to the optical axis and the first rotary shaft.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487